DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Yehuda Binder (REG. No. 73,612) on 03/10/2022.

Listing of claims:

1. (Currently amended) A device for playing audio received via a Wireless Personal Area Network (WPAN) and for transmitting a captured audio over the WPAN, for use with a wireless network distinct from the WPAN, the device comprising:
	an antenna for communication over the WPAN; and
	a WPAN transceiver coupled to the antenna for transmitting digital data to, and for receiving digital data from, the WPAN;
	an additional antenna for communication over the wireless network;	
	an additional wireless transceiver coupled to the antenna for transmitting digital data to, and for receiving digital data from, the wireless network;
	a speaker coupled to the WPAN transceiver for sounding audio data received over the WPAN, and coupled to the additional wireless transceiver for sounding audio data received over the wireless network;
	multiple microphones for capturing audio data, the multiple microphones coupled to the WPAN transceiver for transmitting captured audio data to the WPAN, and coupled to the additional wireless transceiver for transmitting the captured audio data over the wireless network;
	a rechargeable battery for powering the device; and
	a portable enclosure housing the antenna, the WPAN transceiver, the additional antenna, the additional wireless transceiver, the speaker, the multiple microphones, and the battery.


2. (Original) The device according to claim 1, wherein the WPAN is according to, based on, or compatible with, Bluetooth™ or Institute of Electrical and Electronics Engineers (IEEE) 802.15.1-2005 standards, or wherein the WPAN is according to, based on, or compatible with, Zigbee™, IEEE 802.15.4-2003, or Z-Wave™ standards.
3. (Original) The device according to claim 1, wherein the device is operative to communicate over the Internet via the WPAN. 
4. (Original) The device according to claim 1, further being addressable in the WPAN or in the Internet using distinct locally administered addresses or a universally administered digital addresses stored in a volatile or non-volatile memory and uniquely identifying the device in the WPAN or in the Internet.
5. (Original) The device according to claim 4, wherein the digital address is a MAC layer address that is MAC-48, EUI-48, or EUI-64 address type.
6. (Original) The device according to claim 4, wherein the digital address is a layer 3 address and is static or dynamic IP address that is IPv4 or IPv6 type address. 
7. (Original) The device according to claim 1, wherein the speaker comprises an electromagnetic loudspeaker, a piezoelectric speaker, an electrostatic loudspeaker (ESL), a ribbon or planar magnetic loudspeaker, or a bending wave loudspeaker.
8. (Original) The device according to claim 1, wherein the speaker is operative for omnidirectional, unidirectional, or bidirectional pattern audio emitting.
9. (Original) The device according to claim 1, wherein the multiple microphones are configured to improve far-field audio reception.
10. (Original) The device according to claim 9, wherein the multiple microphones are arranged as a directional microphones array operative to estimate a number, magnitude, frequency, Direction-Of-Arrival (DOA), distance, or speed of a phenomenon impinging the microphones array.
11. (Original) The device according to claim 1, wherein each of the multiple microphones comprises, or consists of, an omnidirectional, unidirectional, or bidirectional microphone that is based on sensing of an incident sound-based motion of a diaphragm or a ribbon.
12. (Original) The device according to claim 1, wherein each of the multiple microphones comprises, or consists of, a condenser, an electret, a dynamic, a ribbon, a carbon, or a piezoelectric microphone.

14. (Original) The device according to claim 13, further the light is visible or non-visible light for illumination or indication.
15. (Original) The device according to claim 14, further the light is a non-visible light that is infrared, ultraviolet, X-rays, or gamma rays. 
16. (Original) The device according to claim 13, wherein the electric light source consists of, or comprises, a Solid-State Lighting (SSL), a Light Emitting Diode (LED), an Organic LED (OLED), a polymer LED (PLED), or a laser diode.
17. (Original) The device according to claim 1, further comprising a memory that stores digital audio content, and wherein the speaker is coupled to the memory for playing the stored digital audio content.
18. (Original) The device according to claim 17, wherein the digital audio content is pre-recorded or synthesized audio content.
19. (Original) The device according to claim 17, further operative to play a simulating of a voice of a human being or to play music.
20. (Original) The device according to claim 17, further operative to play a syllable, a word, a phrase, a sentence, a short story, or a long story, using male or female voice.
21. (Cancelled) 
22. (Currently amended) The device according to claim 1 
23. (Currently amended) The device according to claim 1 
24. (Currently amended) The device according to claim 1 
25. (Original) The device according to claim 24, wherein the cellular telephone network is a Third Generation (3G) network that uses Universal Mobile Telecommunications System (UMTS), Wideband Code Division Multiple Access (W-CDMA) UMTS, High Speed Packet Access (HSPA), UMTS Time-Division Duplexing (TDD), CDMA2000 1xRTT, Evolution – Data Optimized (EV-DO), or Global System for Mobile communications (GSM), Enhanced Data rates for GSM Evolution (EDGE) EDGE-Evolution, or wherein the 
26. (Currently amended) The device according to claim 1 
27. (Original) The device according to claim 26, wherein the wireless network is using a 13.56 MHz frequency band, a data rate of 106Kb/s, 212Kb/s, or 424 Kb/s, and a modulation that is Amplitude-Shift-Keying (ASK), and the wireless network is using a passive or an active communication mode.
28. (Original) The device according to claim 27, wherein the device serves as an initiator or as a target.
29. (Original) The device according to claim 1, wherein the enclosure is a handheld enclosure.
30. (Original) The device according to claim 1, further comprising in the enclosure an actuator that is directly or indirectly affecting, changing, producing, or creating a physical phenomenon, the actuator is coupled to be powered from the battery and is coupled to the WPAN transceiver for being activated or controlled in response to data received from the WPAN. 
31. (Original) The device according to claim 30, wherein the actuator consists of, or comprises, a motion actuator that causes linear or rotary motion.
32. (Original) The device according to claim 30, wherein the actuator consists of, or comprises, an electromagnetic coil or an electromagnet operative for generating a magnetic or electric field.
33. (Original) The device according to claim 30, wherein the actuator consists of, or comprises, an electrical signal generator.
34. (Original) The device according to claim 30, wherein the actuator consists of, or comprises, a chemical or an electrochemical actuator that is operative for producing, changing, or affecting a matter structure, properties, composition, process, or reactions.
35. (Original) The device according to claim 30, wherein the actuator consists of, or comprises, a thermoelectric actuator that is a heater or a cooler and is operative for affecting the temperature of a solid, a liquid, or a gas object, and is coupled to the object by conduction, convection, force convention, thermal radiation, or by transfer of energy by phase changes.
36. (Original) The device according to claim 30, wherein the physical phenomenon comprises temperature, humidity, pressure, audio, vibration, light, motion, sound, proximity, flow rate, electrical voltage, or electrical current.

38. (Original) The device according to claim 37, wherein the processing comprises performing a voice recognition algorithm for identifying the voice of a specific person. 
39. (Original) The device according to claim 37, wherein the processor is housed in the enclosure and powered from the battery.
40. (Original) The device according to claim 37, for use with an Internet-connected server, wherein the device is operative to transmit the human voice data to the server.
41. (Original) The device according to claim 40, for use with a wireless network, wherein the human voice data is transmitted to the server over the wireless network.
42. (Original) The device according to claim 41, wherein the wireless network comprises, or consists of, the WPAN.
43. (Original) The device according to claim 42, wherein the actuator is operated, activated, or controlled in response to data received from the server.
44. (Original) The device according to claim 30, further comprising in the enclosure a sensor that outputs sensor data in response to a physical phenomenon, the sensor is coupled to the actuator for operating, activating, or controlling the actuator in response to the sensor data.
45. (Original) The device according to claim 1, further comprising in the enclosure a sensor that outputs sensor data in response to a physical phenomenon, the sensor is coupled to the WPAN transceiver for transmitting the sensor data to the WPAN.
46. (Original) The device according to claim 45, wherein the sensor is a thermoelectric sensor that responds to a temperature or to a temperature gradient of an object using conduction, convection, or radiation.
47. (Original) The device according to claim 45, wherein the sensor is a photoelectric sensor that responds to a visible or an invisible light, the invisible light is infrared, ultraviolet, X-rays, or gamma rays, wherein the photoelectric sensor is based on the photoelectric or photovoltaic effect, and consists of, or comprises, a semiconductor component that consists of, or comprises, a photodiode, a phototransistor, or a solar cell, or wherein the photoelectric sensor is based on Charge-Coupled Device (CCD) or a Complementary Metal-Oxide Semiconductor (CMOS) element.

49. (Original) The device according to claim 45, further comprising multiple sensors arranged as a directional sensor array operative to estimate the number, magnitude, frequency, Direction-Of-Arrival (DOA), distance, or speed of the phenomenon impinging the sensor array.
50. (Original) The device according to claim 45, wherein the sensor is an electrochemical sensor that responds to an object chemical structure, properties, composition, or reactions.
51. (Original) The device according to claim 50, wherein the electrochemical sensor is a pH meter or a gas sensor responding to a presence of radon, hydrogen, oxygen, or Carbon-Monoxide (CO), or wherein the electrochemical sensor is based on optical detection or on ionization and is a smoke, a flame, or a fire detector, or is responsive to combustible, flammable, or toxic gas.
52. (Original) The device according to claim 45, wherein the sensor is a physiological sensor that responds to parameters associated with a live body, and is external to the sensed body, implanted inside the sensed body, attached to the sensed body, or wearable on the sensed body.
53. (Original) The device according to claim 52, wherein the physiological sensor is responding to body electrical signals and is an EEG Electroencephalography (EEG) or an Electrocardiography (ECG) sensor.
54. (Original) The device according to claim 52, wherein the physiological sensor is responding to oxygen saturation, gas saturation, or a blood pressure in the sensed body.
55. (Original) The device according to claim 45, wherein the sensor is an image sensor for capturing still or video image, and the device further comprising in the enclosure an image processor having an output for processing the captured image.
56. (Original) The device according to claim 55, wherein the image sensor is a digital video sensor for capturing digital video content, and wherein the image processor is operative for enhancing the video content using image stabilization, unsharp masking, or super-resolution.
57. (Original) The device according to claim 55, wherein the image sensor is a digital video sensor for capturing digital video content, and wherein the image processor is operative for Video Content Analysis (VCA).
58. (Original) The device according to claim 57, wherein the VCA includes Video Motion Detection (VMD), video tracking, egomotion estimation, identification, behavior analysis, situation awareness, dynamic masking, motion detection, object detection, face recognition, automatic number plate recognition, tamper detection, video tracking, or pattern recognition.

60. (Original) The device according to claim 59, wherein the element is a human body part.
61. (Original) The device according to claim 60, wherein the element is a human face or a human hand. 
62. (Original) The device according to claim 59, wherein the image processor is operative for detecting a motion of the element in the captured image, or wherein the image processor is operative for detecting multiple elements in the captured image and the image processor is operative for detecting and counting the number of the elements in the captured image.
63. (Original) The device according to claim 45, wherein the sensor is a thermoelectric sensor that responds to a temperature or to a temperature gradient of an object using conduction, convection, or radiation.
64. (Original) The device according to claim 63, wherein the thermoelectric sensor consists of, or comprises, a Positive Temperature Coefficient (PTC) thermistor, a Negative Temperature Coefficient (NTC) thermistor, a thermocouple, a quartz crystal, or a Resistance Temperature Detector (RTD).
65. (Original) The device according to claim 45, wherein the sensor consists of, or comprises, a nanosensor, a crystal, or a semiconductor.
66. (Original) The device according to claim 45, wherein the sensor is an ultrasonic based, the sensor is an eddy-current sensor, the sensor is a proximity sensor, the sensor is a bulk or surface acoustic sensor, or the sensor is an atmospheric or an environmental sensor. 
67. (Original) The device according to claim 45, wherein the sensor is a radiation sensor that responds to radioactivity, nuclear radiation, alpha particles, beta particles, or gamma rays, and is based on gas ionization.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 and 22 – 67 are allowed.
The closest prior art of record, DeVaul et al. (U.S. Patent Publication No. 2015/0138333) in view of Stiehl et al. (U.S. Patent Publication No. 2009/0055019) and none of the prior art of record discloses or suggests, alone or in combination, a device for playing audio received via a Wireless Personal Area .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/H. A. K./					
Art Unit 2456 
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456